        Case 2:18-cr-00162-AWA-DEM Document 24 Filed 07/26/19 Page 1 of 4 PageID# 126
9ev. 02/2006

                            COURTROOM MINUTES OF CRIMINAL PROCEEDINGS
                                    Norfolk/Newport News Division

SENTENCING MINUTES
Set:     9:00 a.m.                                                  Date:              July 26, 2019
Started: 9:00 a.m.                                                  Judge:              Arenda Wright Allen
Ended: 9:45 a.m.                                                    Court Reporter:    Carol Naughton
                                                                    U.S. Attorney:     Alan Salsbury
                                                                    Defense Counsel:   Shawn Cline
                                                                    Courtroom Deputy: Lorraine Howard
                                                                    Probation Officer: Shannon Gerard

Case No.         2:18cr162
Defendant:       Nakai Koyenhan                                       ( ) in custody (X) on bond



 X Came on for disposition.         X       Defendant affirmed.             Interpreter sworn
X     Court finds defendant GUILTY as to Count 1           after a plea before a USMJ.

X      Government          motion for downward departure.
                     X      motion for acceptance of responsibility.
                     X     Granted.        Denied.
X     Presentence Report reviewed.      X Objection heard and ruling made.
X     Court adopts PSR for the purpose of establishing the advisory guidelines.
     Court GRANTS Government request for 2-pt reduction in offense level based upon Attorney General’s Policy.
     Evidence presented. (Witnesses and exhibits listed on last page)
X     Arguments of counsel heard.       X     Statement of defendant heard.


IMPRISONMENT:
SENTENCE: Count 1 : The defendant shall be committed to the custody of the BOP to be imprisoned for a total
term of 37     months.

     The defendant is remanded to the custody of the U.S. Marshal.

 X The defendant shall surrender for service of the sentence at the institution designated by the BOP/U.S. Marshal
before 2:00 PM on August 30, 2019             , as notified by the U.S. Marshal.

    If defendant is unable to arrange transportation to the designated institution, the United States Marshal will arrange
transportation for the defendant.

 X If the defendant is not notified by the United States Marshal of the institution designated, the defendant shall report
to the United States Marshal at 600 Granby Street, Norfolk, VA, by 2:00 PM on August 30, 2019                   , to begin
service of the sentence.


PROBATION:
    The defendant shall be placed on probation for a term of       years.
       Case 2:18-cr-00162-AWA-DEM Document 24 Filed 07/26/19 Page 2 of 4 PageID# 127



SUPERVISED RELEASE:
 X    Upon release from imprisonment, the defendant shall be on supervised release for a term of 3          years.

___ The Court will not impose a term of supervised release as it is not required by statute and the defendant is a
deportable alien who likely will be deported after imprisonment.

Standard Conditions of Supervised/Probation:
The defendant shall report in person to the probation office in the district to which the defendant is released within 72
hours of release from the custody of the Bureau of Prisons.

While on supervised release, the defendant shall not commit another federal, state, or local crime.

While on supervised release, the defendant shall not illegally possess a controlled substance.

While on supervised release, the defendant shall not possess a firearm, destructive device, or any other dangerous weapon.

     The defendant shall refrain from any unlawful use of a controlled substance and submit to one drug test within 15
days of commencement on supervised release and at least two periodic drug tests thereafter, as directed by the probation
officer.

     As reflected in the presentence report, the defendant presents a low risk of future substance abuse and therefore, the
court hereby suspends the mandatory condition for substance abuse testing as defined by 18 USC 3563 (a)(5). However,
this does not preclude the U.S. Probation Office from administering drug tests as they deem appropriate.

     It shall be a condition of supervised release that the defendant pay any such fine or restitution that remains unpaid at
the commencement of the term of supervised release in accordance with the Schedule of Payments set forth in the
Criminal Monetary Penalties sheet of this judgment.

Special Conditions of Supervised Release/Probation:
 X The defendant is prohibited from engaging in any form of self-employment, any aspect of accounting, bookkeeping
or payroll services, and/or any similar occupation where the defendant would have access to money.

 X The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritances, judgments,
and any anticipated or unexpected financial gains, to the outstanding court-ordered financial obligation, or in a lesser
amount to be determined by the court, upon the recommendation of the probation officer.

 X The defendant shall not incur new credit charges or open additional lines of credit, to include business accounts
without the approval of the probation officer.

 X     The defendant shall provide the probation officer access to any requested financial information.

  X The defendant shall participate in a program approved by the United States Probation Office for financial
counseling. The cost of this program is to be paid by the defendant as directed by the probation officer.

  X The defendant shall maintain updated and verifiable business plans for any businesses that she operates. The
defendant shall submit truthful and complete income/expense statements for any businesses that she operates on a
monthly basis.

 X     The defendant shall participate in the Treasury Offset Program (TOP) as directed by the probation officer.
       Case 2:18-cr-00162-AWA-DEM Document 24 Filed 07/26/19 Page 3 of 4 PageID# 128
                                            FINANCIAL PENALTIES

SPECIAL ASSESSMENT:
X     As to count   1 , the defendant shall pay a special assessment in the amount of $100.00          .

     As to count    , the defendant shall pay a special assessment in the amount of           .

     As to count    , the defendant shall pay a special assessment in the amount of           .

     As to count    , the defendant shall pay a special assessment in the amount of           .

The total special assessment due is    $100.00              and shall be due in full immediately.


FINE:
 X     Court finds defendant is unable to pay fine.

     The defendant shall pay a fine in the amount of $                     .




RESTITUTION:
 X The defendant shall make restitution in the amount of $ 390,938.97                     .

 X    Restitution Judgment Order, entered and filed in open court.




SCHEDULE OF PAYMENTS:
  Interest will not accrue if the special assessment/fine/restitution is paid in accordance with the schedule, or any
modified schedule, set by this court.

 X The special assessment and restitution are due and payable immediately. Any balance remaining unpaid on the
special assessment and restitution at the inception of supervision, shall be paid by the defendant in installments of not less
than $ 150.00       per month, until paid in full. Said payments shall commence 60 days after defendant’s supervision
begins.

 X     At the time supervision commences, the probation officer shall take into consideration the defendant's economic
status as it pertains to her ability to pay the special assessment and restitution ordered and shall notify the court of any
change that may need to be made to the payment schedule.

     Each restitution payment shall be divided proportionately among the payees named.

     Restitution shall be made jointly and severally with



 X     Any special assessment or restitution payments may be subject to penalties for default and delinquency.

 X    Nothing in the Court's order shall prohibit the collection of any judgment by the United States.
        Case 2:18-cr-00162-AWA-DEM Document 24 Filed 07/26/19 Page 4 of 4 PageID# 129

 X Since this judgment imposes a period of imprisonment, payment of Criminal Monetary penalties shall be due during
the period of imprisonment. All criminal monetary penalty payments are to be made to the Clerk, United States District
Court, except those payments made through the Bureau of Prisons' Inmate Financial Responsibility Program.

 X The defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until the special assessments and restitution imposed by this judgment are fully paid.



     The defendant notified of right of appeal.

 X      Court noted that defendant waived right of appeal in plea agreement.

     On motion of government, remaining counts dismissed.

     The defendant is continued on present bond and cautioned re bail jumping.




 X     Court recommends incarceration at
                  X     a facility as close to the Tidewater Virginia area as possible.
                      a facility with a Residential Drug Abuse Program (RDAP) when and if defendant qualifies.
                      a facility with vocational and educational opportunities
                      a facility that will provide a mental health evaluation, diagnosis and treatment as needed.




X     Consent Order of Forfeiture, executed and filed on November 5, 2018.



Additional Counts/Comments:
